Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 1 of 26



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                          Case No.:

  OLGA JORDON,                                           )
                                                         )
                 Plaintiff,                              )
                                                         )
  v.                                                     )
                                                         )
  BURLINGTON COAT FACTORY                                )
  WAREHOUSE CORPORATION f/k/a BCF                        )
  Cards, Inc. a/k/a Burlington Coat Factory of           )
  Florida, LLC a/k/a Burlington Stores, Inc.,            )
                                                         )
                 Defendant.

                                                COMPLAINT

         Plaintiff OLGA JORDON (“Plaintiff”) sues defendant BURLINGTON COAT FACTORY

  WAREHOUSE CORPORATION f/ka BCF Cards, Inc. a/k/a Burlington Coat Factory of Florida,

  LLC a/k/a Burlington Stores, Inc. (“Defendant”) and alleges:

         1.      This is an action to recover damages for discrimination and retaliation pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”); the Florida Civil Rights

  Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”); the Family and Medical Leave Act of 1993, 29

  U.S.C. § 2601 et seq. (“FMLA”); and Title VII of the Civil Rights Act of 1964, as amended, 42

  U.S.C.A. §§ 2000e et seq. (“Title VII”).

                                     JURISDICTION AND VENUE

         2.      The Court has jurisdiction over this action under 42 U.S.C. § 2000e-5(f), 42 U.S.C.

  § 12117, 28 U.S.C. § 2617, 28 U.S.C. §§ 1331, 1343(3) and (4) and 1367 (a).

         3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

  within this judicial district, and because Defendant has its principal place of business within the


                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 2 of 26



  district, resides in the judicial district, and because the employment records of Plaintiff are stored

  or have been administered in Broward County.

           4.     Plaintiff also invokes the supplemental jurisdiction of this Court to hear and decide

  claims arising under the laws of the State of Florida that are so related to claims in the action within

  the original jurisdiction of this district Court that they form part of the same case or controversy

  under Article III of the United States Constitution. In particular, Plaintiff is bringing claims under

  the FCRA.

                                                     PARTIES

           5.     At all times material, Plaintiff was a resident of Miami-Dade County, Florida.

           6.     At all times material, Defendant was and is a profit corporation authorized to

  conduct business in the State of Florida, in Broward County, and within the jurisdiction of this

  Court.

           7.     At all times material to this Complaint, Plaintiff was an “eligible employee,”

  “employee,” and “aggrieved person” as defined by 42 U.S.C. § 2000e(f), 29 U.S.C. § 2611(2)(A);

  42 U.S.C. § 12111(4); Fla. Stat. § 760.02(10). Plaintiff specifically incorporates the definitions of

  “eligible employee,” “employee,” and “aggrieved person.”

           8.     At all times material, Defendant was a “person” and an “employer” as defined by

  42 USCS § 12111(5); 42 USC § 2000e(a) and (b); 29 U.S.C.§ 2611(4); 42 U.S.C. § 12111(4); and

  Fla. Stat. § 760.02(7). Plaintiff specifically incorporates the definitions of “person” and

  “employer.”

           9.     At all times material, Defendant employed fifteen (15) or more employees for each

  working day in each of twenty (20) or more calendar weeks in the current or preceding calendar

  year.
                                                                                                        2
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                         Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 3 of 26



         10.     At all times material, Defendant employed at least fifty employees within seventy-

  five miles of Plaintiff’s worksite.

         11.     Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

         12.     Plaintiff has complied with all conditions precedent in filing this action, to wit;

                 a. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

                     Opportunity Commission, Miami District Office, on or about May 1, 2019.

                 b. Plaintiff was issued a Notice of Suit Rights as to all charges of discrimination

                     and retaliation on or about September 27, 2019.

         13.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                              RELEVANT FACTS

         14.     At all times material, Plaintiff was a member of a protected class of African

  American, black citizens.

         15.     At all times material, Plaintiff was a member of a protected class of individuals

  with a qualified disability. At all times material, Defendant was aware of Plaintiff’s disabilities or

  Defendant perceived Plaintiff as disabled.

         16.     At all times material, Plaintiff was and is qualified to perform the essential

  functions of her job.

         17.     Plaintiff was hired by Defendant on or about October 7, 2017.

         18.     At all times material, Plaintiff was employed by Defendant as a part-time Customer

  Service Supervisor.
                                                                                                       3
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 4 of 26



         19.     As a part-time Customer Service Supervisor, Plaintiff worked in the front-end

  department.

         20.     Throughout her employment with Defendant, Plaintiff performed her work

  admirably and was revered by her colleagues with whom she worked. Plaintiff was not subjected

  to any disciplinary actions or counseling while employed by Defendant.

         21.     In or about December of 2017, Plaintiff informed her Manager and Human

  Resources Agent Mark (ULN) that she suffered from diabetes, high blood pressure, vertigo and

  high cholesterol.

         22.     In or about February 2018, Plaintiff initiated the process of undergoing gastric

  bypass surgery. Plaintiff immediately informed Defendant of her intent to undergo the surgery.

         23.     On or about August 24, 2018, Plaintiff requested, and was subsequently approved,

  to take the weekend off to attend her aunt’s funeral.

         24.     On or about August 27, 2018, Plaintiff began her pre-approved leave for two (2)

  weeks, to undergo gastric bypass surgery. Due to complications with the surgery, Plaintiff was

  forced to remain on leave until in or about September of 2018.

         25.     In or about October 2018, Defendant hired Johanna Valeron (“Valeron”), a

  Caucasian, Hispanic female as Front End Assistant Manager.

         26.     Valeron only hired Hispanic individuals and interacted with Hispanic employees.

         27.     In or about November of 2018, Plaintiff spoke to two (2) Caucasian, Russian

  employees, whom she supervised, and informed them that it was rude to engage in a conversation

  in their native language in the presence of customers, especially if the customer did not speak the

  language. In response to this conversation, Valeron called Plaintiff a racist. Plaintiff objected to

  Valeron calling her a racist.
                                                                                                    4
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                         Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 5 of 26



          28.     Plaintiff complained about racial (African American, Black) and national origin

  (African American) discrimination to Assistant Store Manager, Charmaine Lindo (“Lindo”).

  Lindo responded that she would approach Valeron regarding Plaintiff’s complaint and that she

  received similar complaints of discrimination from other cashiers regarding Valeron. However,

  the Defendant did not investigate Plaintiff’s complaint of racial and national origin discrimination.

          29.     Defendant and its managers, including Valeron, were aware that Plaintiff had a full-

  time job, which she worked Monday through Friday, 8:00 a.m. to 5:00 p.m. Shortly after the

  November 2018 incident, without consulting Plaintiff, Valeron began scheduling Plaintiff during

  times that conflicted with her full-time job schedule. For example, Valeron would schedule

  Plaintiff to begin work on a weekday between 3:00 p.m. - 4:00 p.m., when she was aware that

  Plaintiff did not leave her full-time job until 5:00 pm on weekdays. Valeron’s scheduling caused

  Plaintiff to arrive late to work.

          30.     Prior to Valeron becoming Manager, Plaintiff was not scheduled during times that

  conflicted with her full-time job.

          31.     On or about December 24, 2018, Store Manager, Carl Andreoni (“Andreoni”),

  informed Plaintiff that she was demoted to a part-time Sales Associate position in the Children’s

  Department. Andreoni did not provide Plaintiff a job performance basis for her demotion.

  Furthermore, Plaintiff was subjected to a stressful work environment when she was transferred to

  the Children’s Department, because she was forced to work alone, whereas other departments had

  employees work in pairs.

          32.     After Plaintiff’s demotion, a Hispanic female, who Plaintiff trained, was promoted

  from cashier to supervisor.


                                                                                                     5
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 6 of 26



          33.    Between January of 2019 and March of 2019, Plaintiff took leave to attend doctor’s

  appointments and because she was ill.

          34.    In or about February of 2019, Plaintiff informed Lindo that her doctors discovered

  precancerous cells, that she would need to take six (6) weeks of leave starting in April to undergo

  surgery related to the precancerous cells, and that she had to see her doctor on Mondays for

  treatment.

          35.    Rather than granting Plaintiff’s requests, on or about April 9, 2019, Valeron, at the

  direction of Andreoni and Defendant, unlawfully terminated Plaintiff.

          36.    Defendant alleges Plaintiff was terminated for ongoing and uncorrected attendance

  issues. However, Plaintiff was not given a warning, despite Defendant’s company policy requiring

  such. Plaintiff was also given points for leave taken to attend doctor appointments, although other

  similarly situated employees outside of Plaintiff’s categories were not assessed points in such

  situation. Accordingly, Defendant’s reasons provided for Plaintiff’s termination was clearly

  pretextual.

                COUNT I: DISCRIMINATION IN VIOLATION OF THE ADA –
                            DEMOTION AND TERMINATION

          37.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 36 above as if set out in full herein.

          38.    Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

  precancerous cells, and severe depression qualify as a disability, or are perceived as a disability.

          39.    At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.




                                                                                                         6
                                      SAENZ & ANDERSON, PLLC
                         20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                         Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 7 of 26



         40.     Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment by, inter alia, changing Plaintiff’s

  schedule, and demoting and subsequently terminating Plaintiff because of her disability, or

  perceived disability.

         41.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the ADA.

         42.     Plaintiff’s disability, or perceived disability, was a motivating factor that caused

  Defendant to change Plaintiff’s schedule, and demote and subsequently terminate Plaintiff.

         43.     As a direct and proximate result of the actions of Defendant set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain, and mental anguish.

         44.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

  been, is being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits due to the Plaintiff solely because of Defendant’s conduct.

         45.     The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Declare that the acts complained of herein are in violation of the ADA;

         B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;


                                                                                                     7
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 8 of 26



          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          E. Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement);

          F. Award Plaintiff prejudgment interest on her damages award;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                                 JURY DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

                COUNT II: DISCRIMINATION IN VIOLATION OF THE ADA –
                             FAILURE TO ACCOMMODATE

          46.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

  through 36 above as if set out in full herein.

          47.     Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

  precancerous cells, and severe depression qualify as a disability, or are perceived as a disability.

          48.     At all times material, Defendant was aware of Plaintiff’s disability, or perceived

  disability.

          49.     Plaintiff engaged in a protected activity when she requested reasonable

  accommodations from Defendant. Specifically, after learning that she had precancerous cells,

  Plaintiff advised Lindo that she had to see her doctor on Mondays for treatment, and that she

  needed to take six (6) weeks of leave to undergo surgery.

          50.     The accommodations requested by Plaintiff were reasonable.

          51.     Defendant did not grant Plaintiff’s requests.

                                                                                                         8
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 9 of 26



          52.      Rather, Defendant intentionally engaged in unlawful employment practices and

  discrimination in violation of the ADA by treating Plaintiff differently than similarly situated

  employees in the terms and conditions of her employment by, inter alia, failing to accommodate

  and subsequently terminating Plaintiff because of Plaintiff’s disability, or perceived disability, and

  subsequently terminating Plaintiff’s employment.

          53.      Defendant thereby discriminated against Plaintiff in the terms, conditions, and

  benefits of her employment in violation of the ADA.

          54.      Plaintiff was not accommodated because of her disability, and/or Defendant’s

  perception of such disability, in violation of the ADA, and because of such actions by Defendant,

  Plaintiff has suffered both irreparable injury and compensable damages unless and until this Court

  grants relief.

          55.      Plaintiff’s disability, or perceived disability, was a motivating factor in refusing to

  accommodate Plaintiff.

          56.      As a direct and proximate result of the actions of Defendant set forth above,

  Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

  emotional pain, and mental anguish.

          57.      Furthermore, as a direct and proximate result of the actions of Defendant, Plaintiff

  has been, is being, and will be in the future, deprived of income in the form of wages and of

  prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

          58.      The unlawful employment practices complained of herein and the actions of

  Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

  indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF
                                                                                                        9
                                       SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 10 of 26




           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Declare that the acts complained of herein are in violation of the ADA;

           B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

           C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
              and damages;

           D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
              humiliation and emotional distress Plaintiff has suffered and continues to suffer;

           E. Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement);

           F. Award Plaintiff prejudgment interest on her damages award;

           G. Award Plaintiff reasonable costs and attorney’s fees; and

           H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                                  JURY DEMAND

           Plaintiff demands trial by jury of all issues triable as of right by jury.

                  COUNT III: RETALIATION IN VIOLATION OF THE ADA –
                                    TERMINATION

           59.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

           60.     Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

   precancerous cells, and severe depression qualify as a disability, or are perceived as a disability.

           61.     At all times material, Defendant was aware of Plaintiff’s disability, or perceived

   disability.

           62.     Plaintiff requested leave for medical treatment for her precancerous cells and to

   undergo surgery to remove fibroids in April.


                                                                                                       10
                                       SAENZ & ANDERSON, PLLC
                           20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                           Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 11 of 26



          63.     Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the ADA by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because she requested

   leave for medical treatment from Defendant, related to her precancerous cells and to undergo

   surgery to remove fibroids in April.

          64.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of her employment in violation of the ADA.

          65.     Plaintiff’s disability, or perceived disability, was a motivating factor that caused

   Defendant to terminate Plaintiff.

          66.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          67.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          68.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Declare that the acts complained of herein are in violation of the ADA;

          B. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the ADA;

          C. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

                                                                                                     11
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 12 of 26



          D. Award Plaintiff compensatory damages under the ADA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          E. Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement);

          F. Award Plaintiff prejudgment interest on her damages award;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

    COUNT IV: DISCRIMINATION BASED ON PLAINTIFF’S DISABILITY/HANDICAP
         IN VIOLATION OF THE FCRA – DEMOTION AND TERMINATION

          69.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          70.     Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

   precancerous cells, and severe depression qualify as a handicap/disability, or perceived

   handicap/disability.

          71.     At all times material, Defendant was aware of Plaintiff’s disability/handicap, or

   perceived disability/handicap.

          72.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, changing Plaintiff’s

   schedule, and demoting and subsequently terminating Plaintiff because of her handicap/disability,

   or perceived handicap/disability.

          73.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.
                                                                                                      12
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 13 of 26



          74.     Plaintiff’s handicap/disability, or perceived handicap/disability, was a motivating

   factor that caused Defendant to change Plaintiff’s schedule, and demote and subsequently

   terminating Plaintiff.

          75.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

          76.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          77.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

                                                                                                     13
                                        SAENZ & ANDERSON, PLLC
                            20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                            Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 14 of 26



          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.



                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

                COUNT V: DISCRIMINATION IN VIOLATION OF THE FCRA –
                             FAILURE TO ACCOMMODATE

          78.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          79.     Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

   precancerous cells, and severe depression qualify as a handicap/disability, or perceived

   handicap/disability.

          80.     At all times material, Defendant was aware of Plaintiff’s disability/handicap, or

   perceived disability/handicap.

          81.     Plaintiff engaged in a protected activity when she requested reasonable

   accommodations from Defendant. Specifically, after learning that she had precancerous cells,

   Plaintiff advised Lindo that she had to see her doctor on Mondays for treatment, and that she

   needed to take six (6) weeks of leave to undergo surgery.

          82.     The accommodations requested by Plaintiff were reasonable.

          83.     Defendant did not grant Plaintiff’s requests.

          84.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, failing to accommodate

                                                                                                      14
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 15 of 26



   Plaintiff because of Plaintiff’s handicap/disability, or perceived handicap/disability, and

   subsequently terminating Plaintiff’s employment.

          85.     Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

          86.     Plaintiff’s handicap/disability, or perceived handicap/disability, was a motivating

   factor in refusing to accommodate Plaintiff.

          87.     As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

          88.     Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          89.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

                                                                                                     15
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 16 of 26



          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

      COUNT VI: RETALIATION BASED ON PLAINTIFF’S DISABILITY/HANDICAP
                  IN VIOLATION OF THE FCRA – TERMINATION

          90.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          91.     Plaintiff’s diagnosis of diabetes, high blood pressure, vertigo, high cholesterol,

   precancerous cells, and severe depression qualify as a handicap/disability, or perceived

   handicap/disability.

          92.     At all times material, Defendant was aware of Plaintiff’s disability/handicap, or

   perceived disability/handicap.

          93.     Plaintiff engaged in a protected activity when she requested reasonable

   accommodations from Defendant.

          94.     Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

   requested reasonable accommodations from Defendant.




                                                                                                      16
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 17 of 26



          95.     Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of her employment in violation of the FCRA.

          96.     Plaintiff’s handicap/disability, or perceived handicap/disability, was a motivating

   factor that caused Defendant to terminate Plaintiff.

          97.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

          98.     Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          99.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

                                                                                                     17
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                          Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 18 of 26



          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

    COUNT VII: DISCRIMINATION BASED ON PLAINTIFF’S RACE AND NATIONAL
      ORIGIN IN VIOLATION OF TITLE VII – DEMOTION AND TERMINATION

          100.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          101.    Plaintiff is a member of a protected class of African American, black citizens.

          102.    Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of Title VII by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, changing Plaintiff’s

   schedule, demoting Plaintiff and replacing her with a Hispanic female supervisor, and

   subsequently terminating Plaintiff because of her race and national origin.

          103.    Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of Title VII.

          104.    Plaintiff’s race and national origin were motivating factors that caused Defendant

   to change Plaintiff’s schedule, demote Plaintiff and replace her with a Hispanic female supervisor,

   and subsequently terminate Plaintiff.

          105.    As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.




                                                                                                      18
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 19 of 26



          106.    Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

          107.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title VII;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in a Title VII action;

          C. Award Plaintiff compensatory damages under Title VII for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

             COUNT VIII: RETALIATION BASED ON PLAINTIFF’S RACE AND
            NATIONAL ORIGIN IN VIOLATION OF TITLE VII – TERMINATION

          108.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

                                                                                                      19
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 20 of 26



           109.    Plaintiff is a member of a protected class of African American, black citizens.

           110.    Plaintiff engaged in a protected activity when she complained of racial and national

   origin discrimination to Defendant.

           111.    Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of Title VII by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

   objected to Valeron calling her a racist and then complained about racial and national origin

   discrimination to Lindo.

           112.    Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of her employment in violation of Title VII.

           113.    Plaintiff’s race and national origin were motivating factors that caused Defendant

   to terminate Plaintiff.

           114.    As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           115.    Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.

           116.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

           WHEREFORE, Plaintiff requests that this Honorable Court:

           A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title VII;


                                                                                                      20
                                         SAENZ & ANDERSON, PLLC
                             20900 NE 30th Avenue, Suite 800   Telephone: 305.503.5131
                             Aventura, Florida 33180           Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 21 of 26



          B. Award Plaintiff actual damages suffered, including lost wages, loss of fringe benefits
             and damages;

          C. Award Plaintiff compensatory damages under Title VII for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has and continues to suffer;

          D. Award Plaintiff punitive damages according to proof;

          E. Award Plaintiff prejudgment interest on her damages award;

          F. Award Plaintiff reasonable costs and attorney’s fees; and

          G. Grant Plaintiff such other and further relief, as this Court deems equitable and just.
                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.
     COUNT IX: DISCRIMINATION BASED ON PLAINTIFF’S RACE AND NATIONAL
       ORIGIN IN VIOLATION OF THE FCRA – DEMOTION AND TERMINATION

          117.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          118.    Plaintiff is a member of a protected class of African American, black citizens.

          119.    Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms and conditions of her employment by, inter alia, changing Plaintiff’s

   schedule, demoting Plaintiff and replacing her with a Hispanic female supervisor, and

   subsequently terminating Plaintiff because of her race and national origin.

          120.    Defendant thereby discriminated against Plaintiff in the terms, conditions, and

   benefits of her employment in violation of the FCRA.

          121.    Plaintiff’s race and national origin were motivating factors that caused Defendant

   to change Plaintiff’s schedule, demote and replace Plaintiff with a Hispanic female supervisor, and

   subsequently terminate Plaintiff.

                                                                                                      21
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800    Telephone: 305.503.5131
                          Aventura, Florida 33180            Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 22 of 26



          122.    As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

          123.    Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.

          124.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

                                                                                                      22
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 23 of 26



           Plaintiff demands trial by jury of all issues triable as of right by jury.

             COUNT X: RETALIATION BASED ON PLAINTIFF’S RACE AND
           NATIONAL ORIGIN IN VIOLATION OF THE FCRA – TERMINATION

           125.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

           126.    Plaintiff is a member of a protected class of African American, black citizens.

           127.    Plaintiff engaged in a protected activity when she complained of racial and national

   origin discrimination to Defendant.

           128.    Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because Plaintiff

   objected to Valeron calling her a racist and then complained about racial and national origin

   discrimination to Lindo.

           129.    Defendant thereby retaliated against Plaintiff in the terms, conditions, and benefits

   of her employment in violation of the FCRA.

           130.    Plaintiff’s race and national origin were motivating factors that caused Defendant

   to terminate Plaintiff.

           131.    As a direct and proximate result of the intentional violations by Defendant, Plaintiff

   has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

           132.    Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff

   has been, is being, and will be in the future, deprived of income in the form of wages and of

   prospective benefits solely because of Defendant’s conduct.




                                                                                                      23
                                         SAENZ & ANDERSON, PLLC
                             20900 NE 30th Avenue, Suite 800     Telephone: 305.503.5131
                             Aventura, Florida 33180             Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 24 of 26



          133.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FCRA;

          B. Award Plaintiff actual damages suffered, including lost wages and any other damages
             allowed to be recovered in an action brought under the FCRA;

          C. Award Plaintiff compensatory damages under the FCRA for embarrassment, anxiety,
             humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff punitive damages;

          F. Enjoin Defendant, its officers, agents, employees and anyone acting in concert with
             them, from discriminating, harassing and retaliating against Plaintiff and any
             employee;

          G. Award Plaintiff reasonable costs and attorney’s fees; and

          H. Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

                     COUNT XI: INTERFERENCE WITH FMLA RIGHTS –
                                    TERMINATION

          134.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1

   through 36 above as if set out in full herein.

          135.    Plaintiff was an “eligible employee” and entitled to leave under the FMLA.


                                                                                                      24
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800       Telephone: 305.503.5131
                          Aventura, Florida 33180               Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 25 of 26



          136.    At all times material, Plaintiff gave proper notice to Defendant by timely informing

   Defendant of her serious medical condition, required treatment, and need to take leave.

          137.    Plaintiff provided enough information for Defendant to know that her potential

   leave may be covered by the FMLA.

          138.    Defendant was aware that Plaintiff was unable to work due to her serious medical

   condition.

          139.    At all times material, Plaintiff communicated with Defendant regarding her serious

   medical condition.

          140.    Defendant had knowledge of Plaintiff’s serious medical condition and the reason

   for Plaintiff’s absences and upcoming absence from work.

          141.    Despite its knowledge of Plaintiff’s serious medical condition, Defendant

   terminated Plaintiff after requesting FMLA leave.

          142.    By making Plaintiff accumulate points and by terminating Plaintiff, Defendant

   interfered with Plaintiff’s right to take leave under the FMLA — thereby denying Plaintiff the

   benefits to which she was lawfully entitled.

          143.    As a direct and proximate result of the actions of Defendant set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain and mental anguish.

          144.    Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has

   been, is being, and will be in the future, deprived of income in the form of wages and of prospective

   benefits due to the Plaintiff solely because of Defendant’s conduct.




                                                                                                     25
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800      Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 0:19-cv-63155-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 26 of 26



          145.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the
             FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of benefits,
             future pecuniary loss, lost future earnings capacity;

          C. Award Plaintiff liquidated damages based on Defendant’s conduct;

          D. Award Plaintiff prejudgment interest on her damages award;

          E. Award Plaintiff reasonable costs and attorney’s fees;

          F. Award Plaintiff any further relief pursuant to the FMLA; and,

          G. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                           JURY TRIAL DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.

   Dated: December 26, 2019.

                                                            Respectfully submitted,

                                                            By: _s/ R. Martin Saenz
                                                            R. Martin Saenz, Esq.
                                                            Fla. Bar No.: 640166
                                                            SAENZ & ANDERSON, PLLC
                                                            20900 NE 30th Avenue, Ste. 800
                                                            Aventura, Florida 33180
                                                            Telephone: (305) 503-5131
                                                            Facsimile: (888) 270-5549




                                                                                                   26
                                      SAENZ & ANDERSON, PLLC
                          20900 NE 30th Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180                Facsimile: 888.270.5549
